Citation Nr: 1630141	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to service connection for lumbar spine disability.

5.  Entitlement to service connection for scars of the arms and hands disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Decatur, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO has characterized this case as involving new and material evidence.  The Board, however, finds no issue of new and material evidence raised.  The issues on appeal were adjudicated in a prior July 2009 rating decision of the Cleveland, Ohio RO.  In August 2009, without one year of the decision, the Veteran filed a Notice of Disagreement.  Therefore, the July 2009 rating decision was not made final.

The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of the hearing is associated with the Veteran's claims file. 

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has stated at while stationed with the Sixth Fleet on the island of Crete in 1970, he fell hundreds of feet down a mountain and was airlifted out.  He stated that he was hospitalized for almost five weeks and put on light duty.  He stated that as a result, he now suffers from disabilities of the bilateral shoulder, cervical and lumbar spine, and scars of the arms and hands.

In June 2009, VA entered a Formal Findings on the Unavailability of Service Treatment Records.  The memo indicated that the RO received the STRs in May 2005.  Ratings decisions dated September 2005 and November 2007 stated the STRs were reviewed, but a March 2008 rating decision did not mention the STRs as evidence, and in April 2009, the STRs were confirmed as not in the claims folder.  The Veteran has indicated that he does not have possession of the STRs.

As the STRs were lost, the Veteran requested that ship's logs be obtained.  In April 2010, the Library of the Marine Corps stated that they do not have the records, but the Naval Historical Center may have the records.  The Naval Historical Center was contacted and stated that they had a backlog since March.  In April 2010, a PIES request was negative.  In April 2010, the Veteran stated he did not wish to prolong the claim and that a decision should be made without the ship log records.  In May 2010, the National Archives and Records Administration stated that they examined the deck log for the period indicated, but located no information concerning an accident ashore.

First, the Board finds that additional effort should be made to locate the Veteran's STRs, as the record reflects that the STRs exist and were transferred to the RO.  As jurisdiction of the claims file was transferred from Cleveland, Ohio to Atlanta, Georgia, both ROs should conduct a search for the STRs and a temporary claims file which may contain the STRs. 

Second, VA examinations have not been conducted for the claimed disabilities.  The Board finds VA examinations necessary to determine the extent to which the Veteran suffers from the conditions claimed and their etiology to service, to include his stated in-service accident.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a search for the Veteran's STRs.  As jurisdiction of the claims file was transferred from Cleveland, Ohio to Atlanta, Georgia, both ROs should conduct a search for the STRs and a temporary claims file which may contain the STRs.  

All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  

2.  After the above is complete, schedule the Veteran for VA examinations conducted by appropriate examiner(s) as to the Veteran's claimed (1) right shoulder disability, (2) left shoulder disability, (3) cervical spine disability, (4) lumbar spine disability, and (5) scars of the arms and hands disability. 

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner(s) is requested to:

(a)  Detail all diagnoses as to the Veteran's claimed (1) right shoulder disability, (2) left shoulder disability, (3) cervical spine disability, (4) lumbar spine disability, and (5) scars of the arms and hands disability.  

(b)  The examiner should then opine whether it is at least as likely as not that the Veteran's current diagnoses of his claimed (1) right shoulder disability, (2) left shoulder disability, (3) cervical spine disability, (4) lumbar spine disability, and (5) scars of the arms and hands disability were incurred in, aggravated by or otherwise related to his active military service.

(c)  The examiner should consider the Veteran's lay statements that in-service he fell down a mountain in 1970.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

3.  After the above is complete, readjudicate the Veteran's claimed (1) right shoulder disability, (2) left shoulder disability, (3) cervical spine disability, (4) lumbar spine disability, and (5) scars of the arms and hands disability.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

